                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION


RODNEY BREWER                                        )
                                                     )
       v.                                            )       NO: 1:20-00015
                                                     )
TONY PARKER, et al.                                  )


TO:    Honorable William L. Campbell, Jr., District Judge




                    REPORT           AND        RECOMENDATION

       By Order entered March 31, 2020 (Docket Entry No. 5), this pro se and in forma

pauperis civil action was referred to the Magistrate Judge for pretrial proceedings under

28 U.S.C. '' 636(b)(1)(A) and (B) and Rule 72(b) of the Federal Rules of Civil Procedure.

       For the reasons set out below, the undersigned respectfully recommends that this case be

dismissed.



                                      I. BACKGROUND

       Rodney Brewer (APlaintiff@) is a former inmate of the Tennessee Department of

Correction (ATDOC@) who is no longer incarcerated.1       On March 19, 2020, prior to his release

from incarceration, Plaintiff filed this lawsuit pro se and in forma pauperis against several prison

officials, seeking monetary damages under 42 U.S.C. ' 1983 for violations of his constitutional

rights alleged to have occurred during his confinement in 2019. See Complaint (Docket Entry


       1
         On June 8, 2020, Plaintiff filed a change of address notice indicating that he had been
paroled. See Docket Entry No. 19.



    Case 1:20-cv-00015 Document 43 Filed 04/21/21 Page 1 of 4 PageID #: 236
No. 1).     Specifically, Plaintiff alleged that (1) Defendants Edward Lomax, Dustin Macklin, and

Jimmie Baugus violated his Eighth Amendment rights by using excessive force against him

and/or failing to intervene to stop the use of excessive force and (2) Defendants Lisa Woods and

Christian Berry violated his Eighth Amendment right to receive adequate medical care. See

Memorandum Opinion (Docket Entry No. 4) at 7B11.          The Court dismissed all other claims and

defendants. Id. at 12.

          By Order entered August 28, 2020 (Docket Entry No. 36), the Court granted the

unopposed motions to dismiss filed by Defendants Woods and Berry and dismissed these two

Defendants from the case.       The Court thereafter entered a scheduling order (Docket Entry

No. 40) in the case upon the filing of answers by the remaining three Defendants.

          On March 26, 2021, Defendants Lomax, Macklin, and Baugus filed a motion to extend

the scheduling order deadlines.      See Docket Entry No. 41.     Because the motion is based on

Defendants’ assertion that the case has been dormant for several months and because the docket

shows that Plaintiff has made no filing in the case since filing a change of address notice in June

2020, the Court took the motion under advisement and directed Plaintiff to file a response to the

motion by April 19, 2021.       See Order entered March 26, 2021 (Docket Entry No. 41).         The

Court specifically advised Plaintiff that his failure to respond to the motion Ashall indicate to the

Court that he is no longer interested in prosecuting this case and will result in a recommendation

for the dismissal of the case under Rule 41 of the Federal Rules of Civil Procedure.@ Id.



                                 II. DISMISSAL OF THE CASE

          Rule 16(f)(1) provides that Aon motion or on its own, the Court may issue any just orders,

including those authorized by Rule 37(b)(2)(A)(ii)-(vii), if a party ... (C) fails to obey a

                                                  2


    Case 1:20-cv-00015 Document 43 Filed 04/21/21 Page 2 of 4 PageID #: 237
scheduling or other pretrial order.@ The sanctions set forth in Rule 37(b)(2) include the sanction

of Adismissing the action or proceeding in whole or in part.@ Rule 37(b)(2)(A)(v). Further, it

is well settled that federal trial courts have the inherent power to manage their own dockets, Link

v. Wabash R.R., 370 U.S. 626 (1961), and Rule 41(b) permits the Court to dismiss an action upon

the showing of a clear record of delay, contumacious conduct, or failure to prosecute by a

plaintiff.   See Bishop v. Cross, 790 F.2d 38 (6th Cir. 1986); Carter v. City of Memphis,

Tennessee, 636 F.2d 159, 161 (6th Cir. 1980).         The imposition of sanctions and the type of

sanctions imposed are matters within the sound discretion of the court based on the facts of each

particular case. See National Hockey League v. Metropolitan Hockey Club, 427 U.S. 639

(1976); Regional Refuse Sys. v. Inland Reclamation Co., 842 F.2d 150, 154 (6th Cir. 1988).

        Plaintiff’s failure to comply with the Court’s April 2, 2021, Order, coupled with his

failure to take any steps to litigate the case in nearly a year, indicates that he has lost interest in

prosecuting his case. Despite the explicit warning from the Court of the consequences of not

responding to the Court’s April 2, 2021, Order, Plaintiff has ignored the order.

        Although the Court recognizes Plaintiff=s status as a pro se litigant affords him with some

measure of leeway in the litigation of his case, proceeding pro se does not relieve a litigant from

the basic obligations required of all parties with respect compliance with the orders of the Court.

See Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991); Davis v. Bilbrey, 2012 WL 2947587

(M.D. Tenn. July 19, 2012) (Haynes, J.) (pro se plaintiff=s failure to respond to discovery

requests and adhere to court imposed deadlines warranted sanction of dismissal); Hanners v.

Jones, 2007 WL 2710694 (M.D. Tenn. Sept. 13, 2007) (Nixon, J.) (same).                  Additionally,

Plaintiff has exhibited an unwillingness to prosecute the case.         Dismissal of the case with

prejudice is appropriate in light of Plaintiff’s dilatory conduct, the prejudice caused to

                                                  3


    Case 1:20-cv-00015 Document 43 Filed 04/21/21 Page 3 of 4 PageID #: 238
Defendants by Plaintiff’s failure to actively litigate the case, and the needless expenditure of

resources caused by Plaintiff’s conduct.



                                RECOMMENDATION

       For the reasons set out above, it is respectfully RECOMMENDED that this case be

DISMISSED WITH PREJUDICE pursuant to Rules 16(f)(1) and 41(b) of the Federal Rules of

Civil Procedure.

       ANY OBJECTIONS to this Report and Recommendation must be filed within fourteen

(14) days of service of this Report and Recommendation and must state with particularity the

specific portions of this Report and Recommendation to which objection is made. See Rule

72(b)(2) of the Federal Rules of Civil Procedure and Local Rule 72.02(a). Failure to file

written objections within the specified time can be deemed a waiver of the right to appeal the

District Court's Order regarding the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Any response to the

objections must be filed within fourteen (14) days after service of objections. See Federal Rule

72(b)(2).



                                                   Respectfully submitted,




                                                   BARBARA D. HOLMES
                                                   United States Magistrate Judge




                                               4


    Case 1:20-cv-00015 Document 43 Filed 04/21/21 Page 4 of 4 PageID #: 239
